Citation Nr: 1020076	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  03-31 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, claimed as left knee anterior cruciate ligament 
(ACL) strain.  

2.  Propriety of the reduction in evaluation of service-
connected bilateral hearing loss from 10 percent to 
noncompensable, effective December 1, 2005.  

3.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1985 to December 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Department of Veterans Affairs (VA) Regional Offices (RO) 
located in St. Petersburg, Florida, and Montgomery, Alabama.  
The Montgomery RO assumed jurisdiction over all matters.  

As it relates to the issue of service connection for a left 
knee disorder, claimed as a left knee ACL strain, the Board 
notes that this matter originally arose out of a May 2003 
rating determination, which denied service connection for a 
left knee ACL strain.  In January 2005, the Board remanded 
this matter for further development.  
In December 2007, the Board denied service connection for a 
left knee disorder, claimed as left knee ACL strain.  
Thereafter, the Veteran appealed the issue to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2009, the parties filed a Motion for Joint Remand 
asking that the December 2007 Board decision be vacated and 
that the matter be remanded to the Board for actions in 
accordance with the motion.  In April 2009, the Court granted 
the Joint Motion and remanded the matter for compliance with 
instructions in the joint motion.  

As to the issue of the reduction of the Veteran's bilateral 
hearing loss disability evaluation from 10 percent to 
noncompensable, to include entitlement to a compensable 
disability evaluation for bilateral hearing loss, the Board 
notes that this matter comes before the Board on appeal from 
a September 2005 rating determination which decreased the 
Veteran's bilateral hearing loss from 10 percent to 
noncompensable as of December 1, 2005.  Thereafter, the 
Veteran perfected this issue for appeal, which the RO also 
addressed as entitlement to an increased (compensable) 
evaluation for bilateral hearing loss.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.

The issue of reopening a claim for service connection for 
otitis media has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  


REMAND

As it relates to the claim of service connection for a left 
knee disorder, the Board notes that in the Joint Motion for 
Remand, the parties observed the Veteran was afforded a VA 
examination in September 2005 to determine the nature and 
etiology of any left knee disorder and its relationship to 
the Veteran's period of service.  The parties noted that the 
examination report did not list the credentials of the 
examiner nor was it signed.  It was also noted that the 
examination report did not state whether it was transmitted 
through CAPRI.  The parties stated that the examination 
report did not appear to comply with M21-1MR, Part III, 
Subchapter iv, Chapter 3, Section D(a).  

The Board also notes that in the January 2005 Board remand, 
it was requested that the examiner provide an opinion as to 
whether each diagnosed left knee disorder was more likely 
than not (probability greater than 50 percent), at least as 
likely as not (probability of 50 percent), or less likely 
than not (probability less than 50 percent) related to the 
Veteran's period of service.  

In the September 2005 VA examination report, it was indicated 
that it was not possible to provide an opinion without 
conjecture or speculation.  As such, the examiner did not 
provide the requested opinion.  In Stegall v. West, 11 Vet. 
App. 268, 271 (1998), the Court held that compliance with 
remand instructions is neither optional nor discretionary.  
The Court further held that where the remand orders of the 
Board were not complied with, the Board erred as a matter of 
law when it failed to ensure compliance.

As it relates to the hearing loss disability, the Board notes 
that the June 2005 VA examination results demonstrated that 
the Veteran's hearing loss disability warranted no more than 
a noncompensable disability evaluation.  At the time of the 
April 2005 VA examination, the Veteran had decibel level 
readings of 15, 15, 20, and 15 in the right ear and 15, 15, 
20, and 20 in the left ear at 1000, 2000, 3000, and 4000 
Hertz.  Speech discrimination was noted to be 100 percent in 
the left and right ear.  Such scores would warrant a 
noncompensable disability evaluation.  

However, treatment records associated with the claims folder 
in conjunction with the Veteran's claim subsequent to that 
examination reveal that the Veteran underwent a VA audiogram 
in April 2007.  In the report, it was indicated that the 
Veteran had decibel level readings of 20, 20, 25, and 25 in 
the right ear and 20, 25, 25, and 20 in the left ear at 1000, 
2000, 3000, and 4000 Hertz.  It was also noted that the 
Veteran had speech discrimination of 92 percent in the right 
ear.  However, speech discrimination in the left ear was 
reported as 02 percent.  

Although the Board notes that the speech discrimination 
report of 02 percent in the left ear was most likely a 
typographical error based upon the other test results, it 
cannot make such a determination.  Moreover, such a 
significant drop in reported speech discrimination ability 
warrants an additional VA examination.  In addition, this 
audiology consultation report does not specify whether the 
Maryland CNC test was used to test speech discrimination, as 
required by 38 C.F.R. § 4.85(a).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current left knee 
disorder.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder should be made available 
for examination and the examiner should 
indicate such review.  The examiner 
should also identify the credentials that 
he/she has in the examination report.  
Following an examination of the Veteran 
and a review of the claims folder, the 
examiner must render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current left knee disorder is related 
to the Veteran's period of service.  
Detailed rationale is requested for any 
opinion that is rendered.  

2.  Schedule the Veteran for a VA 
audiological evaluation to determine the 
severity of his service-connected 
bilateral hearing loss.  All indicated 
tests and studies should be performed and 
all findings must be reported in detail.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination and such review 
should be noted.  

3.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  If any claim is not fully granted, 
issue a supplemental statement of the 
case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

